DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Request for Continued Examination filed 4/25/2022 is acknowledged.
Claims 1, 9-13, 18, and 19 have been amended.
Claims 1-20 remain pending.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US20190123963A1), hereafter Tang, in view of Qiao et al. (USP 11160125B2), hereafter Qiao.

Regarding claim 13,
Tang (Title; Method and Apparatus for Managing Resources of Network Slice) discloses a method, comprising receiving, by a user device comprising a processor via a network device of a network, an allocation of a network slice that was previously assigned, by an assigning device, with a first capacity of a resource of the network to support the network slice providing a network service to be used by the user device (i.e. Fig. 7, S701-704; initial network slice creation includes orchestration ration parameter requested by user; paragraph 65-67; resource and service indicators corresponding to a user’s service level agreement/SLA).
Tang further shows using, by the user device, the network slice for operation of the user device and exceeding, by the user device during the using the network slice, the first capacity of the resource of the network (i.e. paragraph 144; resources exceeding maximum value defined in SLA), wherein the exceeding the first capacity was enabled during the using of the network slice for the user device prior to the exceeding based on a result of monitoring (i.e. Fig. 1; paragraph 5, 87-97) during the using the network slice, by the assigning device, the providing of the network service to the user device (i.e. Fig. 1, S11-14; Fig. 7, 705-706; acknowledge and enact scaling in/out of network slice capacity for the network service based on monitoring and decision result, update of user requested orchestration parameter, predicted and historic indicators/trends).

Tang discloses different network slices providing for different network services (Fig. 2, MBB, V2V, MTC network slices), but Tang fails to expressly show discovering a network slice configuration to be selected for allocation.
Qiao discloses analogous art in a network slice architecture including discovering a network slice configuration to be selected for allocation (Fig. 12-15; Col. 6, lines 40-60; Col. 8, lines 26-64; Network Function repository function provides information on discovered NF instances including NSSAI/NSSF/QoS parameters).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Tang by discovering a network slice configuration to be selected for allocation, as shown by Qiao, thereby enabling maintenance of information on available network slice instances and their supported services within the QoS/SLA-constrained architecture of Tang.

Regarding claim 14,
Tang discloses the exceeding the first capacity was enabled for the user device prior to the exceeding based on the first capacity of the resource of the network having been modified to a second capacity of the resource of the network as the result of the monitoring (Fig. 1), and wherein the second capacity is greater than the first capacity of the resource of the network (i.e. Fig. 1; paragraph 144; decision either to scale-in or scale-out; prediction of parameters exceeding SLA).

Regarding claims 15 and 16,
Tang discloses enablement of the exceeding of the first capacity of the resource of the network prior to the exceeding was further based on a prediction of future usage, by the user device, of the resource of the network and a data store comprised of historical information associated with usage of the user device (i.e. paragraphs 74-76, 97, 108; prediction in combination with historic service indicator of network slice).


Regarding claim 17,
Tang discloses the network slice was previously assigned to support the network slice based on a service level agreement specifying a guideline for assigning the first capacity of the resource of the network and for the monitoring of the using of the network slice, and wherein enablement of the exceeding of the first capacity of the resource of the network prior to the exceeding was in accordance with the service level agreement (i.e. paragraphs 25-31, 67).

3.	Claims 1-6, 9-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang and Qiao in view of Kidd et al. (USP 11115292B2), hereafter Kidd.

Regarding claim 1,
Tang (Title; Method and Apparatus for Managing Resources of Network Slice) discloses a device, comprising a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (i.e. Fig. 4, 9-11, 14; paragraph 44, 62, 189-192).  
Tang shows operations comprising analyzing a resource of a network device that is part of a network, assigned to support a network slice configuration applicable to the network slice (i.e. paragraphs 61-66; Fig. 7, S701-704) based on a characteristic of the user device and a network service to be used by the user device (i.e. resource and service indicators corresponding to a user’s service level agreement/SLA; paragraph 65-67), wherein a capacity of a resource of a network device of a network was previously assigned to support the network slice based on the slice configuration (i.e. Fig. 7, S701-704; initial network slice creation includes orchestration ration parameter requested by user).
Tang further shows monitoring usage of the network slice by the user device during the usage of the network slice, resulting in monitored usage of the network slice (i.e. Fig. 1; paragraph 5, 87-97) and, based on the monitored usage, identifying a change in the capacity of the resource to maintain support of the network service at a threshold quality of service, resulting in an identified change (e.g. Fig. 1, S13 “elastic scaling decision result”; paragraph 67; if bandwidth provided by the operator is less than the SLA threshold of 50MB requires compensation to the user via elastic scaling), and based on the identified change, modifying the capacity of the resource assigned to support the network slice (i.e. Fig. 1, S11-14; Fig. 7, 705-706; acknowledge and enact scaling in/out of network slice capacity based on monitoring and decision result, update of user requested orchestration parameter, predicted and historic indicators/trends).

Tang discloses different network slices providing for different network services (Fig. 2, MBB, V2V, MTC network slices), but Tang fails to expressly show discovering a network slice configuration to be selected for allocation.
Qiao discloses analogous art in a network slice architecture including discovering a network slice configuration to be selected for allocation (Fig. 12-15; Col. 6, lines 40-60; Col. 8, lines 26-64; Network Function repository function provides information on discovered NF instances including NSSAI/NSSF/QoS parameters).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Tang by discovering a network slice configuration to be selected for allocation, as shown by Qiao, thereby enabling maintenance of information on available network slice instances and their supported services within the QoS/SLA-constrained architecture of Tang.

	Though providing a specific example, Tang does not expressly disclose maintaining support of the network service at a threshold quality of service.
	Kidd discloses analogous dynamic slice bandwidth multiplexing based on slice priority (Title) in which slice-based network management dynamically changes total allocated bandwidth in order to maintain support of the network service at a threshold quality of service (Fig. 1, 120-130; Background; Col. 6-7, lines 4-32; relates SLA to QoS including modifying resources with respect to maintaining support of the network service at a threshold quality of service).
	It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Tang by maintaining support of the network service at a threshold quality of service, as shown by Kidd, thereby enabling dynamic management based on slice priority/QoS levels, total slices, and historical slice throughput.  





Regarding claim 18,
Tang (Title; Method and Apparatus for Managing Resources of Network Slice) discloses a machine-readable storage medium, comprising executable instructions that, when executed by a processor of an assigning device, facilitate performance of operations (i.e. Fig. 4, 9-11, 14; paragraph 44, 62, 189-192).
Tang shows operations comprising analyzing a resource of a network device that is part of a network, assigned to support a network slice configuration applicable to the network slice (i.e. paragraphs 61-66; Fig. 7, S701-704) based on a characteristic of the user device and a network service to be used by the user device (i.e. resource and service indicators corresponding to a user’s service level agreement/SLA; paragraph 65-67), wherein a capacity of a resource of a network device of a network was previously assigned to support the network slice based on the slice configuration (i.e. Fig. 7, S701-704; initial network slice creation includes orchestration ration parameter requested by user).
Tang further shows facilitating monitoring usage, by the user device, of the resource of the network, during the usage of the resource of the network, resulting in monitored resource usage of the network slice (i.e. Fig. 1; paragraph 5, 87-97) and, based on the monitored usage, identifying a change in the capacity of the resource to maintain support of the network service at a threshold quality of service, resulting in an identified change (e.g. Fig. 1, S13 “elastic scaling decision result”; paragraph 67; if bandwidth provided by the operator is less than the SLA threshold of 50MB requires compensation to the user via elastic scaling), and based on the identified change, assigning, during the usage of the resource, additional capacity for the resource of the network based on and during the monitored resource usage of the network slice and a data structure of historical information associated with the network (i.e. Fig. 1, S11-14; Fig. 7, 705-706; acknowledge and enact scaling in/out of network slice capacity based on monitoring and decision result, update of user requested orchestration parameter, predicted and historic indicators/trends).

Tang discloses different network slices providing for different network services (Fig. 2, MBB, V2V, MTC network slices), but Tang fails to expressly show discovering a network slice configuration to be selected for allocation.
Qiao discloses analogous art in a network slice architecture including discovering a network slice configuration to be selected for allocation (Fig. 12-15; Col. 6, lines 40-60; Col. 8, lines 26-64; Network Function repository function provides information on discovered NF instances including NSSAI/NSSF/QoS parameters).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Tang by discovering a network slice configuration to be selected for allocation, as shown by Qiao, thereby enabling maintenance of information on available network slice instances and their supported services within the QoS/SLA-constrained architecture of Tang.
	
	Though providing a specific example, Tang does not expressly disclose maintaining support of the network service at a threshold quality of service.
	Kidd discloses analogous dynamic slice bandwidth multiplexing based on slice priority (Title) in which slice-based network management dynamically changes total allocated bandwidth in order to maintain support of the network service at a threshold quality of service (Fig. 1, 120-130; Background; Col. 6-7, lines 4-32; relates SLA to QoS including modifying resources with respect to maintaining support of the network service at a threshold quality of service).
	It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Tang by maintaining support of the network service at a threshold quality of service, as shown by Kidd, thereby enabling dynamic management based on slice priority/QoS levels, total slices, and historical slice throughput.  

Regarding claim 2,
Tang discloses operations further comprise, based on and during the monitored usage of the network slice, predicting a future required capacity of the resource to support the network slice, and wherein facilitating the modifying the capacity of the resource assigned to support the network slice is further based on the future required capacity of the resource (i.e. paragraphs 97, 144; modifying network slice resource allocation based on prediction).

Regarding claims 3 and 4,
Tang discloses facilitating the modifying the capacity of the resource is further based on historical usage information of the user device associated with the network device of the network comprised in a data store (i.e. paragraphs 74-76, 97, 108; prediction in combination with historic service indicator of network slice).

Regarding claim 5,
Tang discloses historical information associated with the network comprises historical information regarding usage of user devices determined to be similar to the user device based on a defined similarity criterion (i.e. template/SLA/orchestration parameter; paragraphs 25-31, 61-67, 97, 108).

Regarding claim 6,
Tang discloses identifying a pattern of usage of the user device based on and during the monitored usage, resulting in an identified pattern of usage, and wherein the historical information associated with the network comprises historical information regarding user devices with patterns of usage determined to be similar to the identified pattern of usage (i.e. paragraph 97; prediction by pattern matching).

Regarding claim 9,
Tang discloses the slice configuration comprises a service level agreement specifying a guideline for the capacity of the resource to be assigned to support the network slice (i.e. paragraphs 28-31, 67).

Regarding claims 10-12,
Tang discloses the slice configuration was further based on an enhanced mobile broadband network or ultrareliable low latency, or massive machine to machine communications profile (i.e. paragraph 60-70, 157-160; eMBB, ultra-reliable and/or MTC network slice).
Regarding claim 19,
Tang discloses the assigning the additional capacity for the resource of the network was further based on a prediction of future usage, by the user device, of the resource of the network (i.e. paragraphs 97, 108).

Regarding claim 20,
Tang discloses the data structure was configured to facilitate analysis based on machine learning, and wherein the operations further comprise generating the prediction of future usage based on a machine learning regression analysis of the historical information (i.e. Fig. 5, 509; paragraphs 70, 97).

4.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tang, Qiao, and Kidd in view of Chen et al. (USP 10505616B1), hereafter Chen.

Regarding claims 7 and 8,
Tang does not expressly show an artificial neural network generated based on a training process of a first portion of historical information associated with the network device and optimizing the artificial neural network based on a second portion of historical information associated with the network device.
Chen discloses a method and apparatus for machine learning based beam optimization (Title) including an artificial neural network generated based on a training process of a first portion of historical information associated with the network device and optimizing the artificial neural network based on a second portion of historical information associated with network slicing for the network device (Fig. 12A, 13A, 14A, 18, 20; Background; Col. 15, lines 35-59; training of neural network for beam optimization based on UE history for maintaining 5G network slicing QoS among eMBB, URLL and mMTC services).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Tang by providing an artificial neural network generated based on a training process of a first portion of historical information associated with the network device and optimizing the artificial neural network based on a second portion of historical information associated with the network device, as shown by Chen, thereby ensuring QoS according to a particular user’s SLA.

Response to Arguments
5.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection relies on the newly-cited Qiao reference for any teaching or matter specifically challenged in the argument.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477